DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device for determining the flatness and/or evenness in claims 1-14, 16, 17 and 20. Additionally, claim 5 describes a device for determining tension. Claims 7-10 a device for evaluation and control. Claim 20 also describes a device for winding (winding device).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how a tension can be set to zero and still be a tension.  In other words, Claim 1 requires two draw devices by which a tension of a film can be set, but by definition zero tension is not a tension and thus how could a person set a tension in a film to be zero between two devices which are applying tension.  In other words, the Examiner believes that the Applicant is trying instead to define that the difference in tension between the first and second roller is 0 not that they rollers themselves are applying zero tension.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 13, 14, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clapp et al. (US Patent 5,778,724).
Regarding Claim 1: Clapp et al. discloses an apparatus for film production and/or film processing (col. 1 lines 13-39), characterized by a device for determining the flatness and/or evenness of the film (col. 2 lines 13-39) and for further processing and/or outputting the determined results (col. 2 lines 30-44).  Clapp et al. further discloses that the device for determining the flatness and/or evenness of the film is arranged between two draw devices 
Regarding Claim 2: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose that the flatness or the evenness can be determined over the entire film width (Figure 1).
Regarding Claim 3: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose that the device for determining the flatness and/or evenness of the film extends over the entire width of the film (Shown in Figure 1 the light for determining flatness of the film extends across the entire width of the film).
Regarding Claim 4: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose the determination can be carried out repeatedly at time intervals (col. 3 lines 39-42).  Note: while the Examiner contends that the limitation is disclosed by Clapp et al., Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art apparatus need only be capable of performing the intended function.  In other words, Applicant is attempting to claim an apparatus using method language and such language amounts to intended use and does not carry patentable weight.
Regarding Claim 5: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose characterized in that a device for determining the tension is provided, by means of which the tension of the film can be determined in the area of the device for determining the flatness and/or evenness of the film (tension between rollers is adjusted based on bagginess of the web (col. 1 lines18-39).
Regarding Claims 7 and 8: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose that an evaluation and control device is provided, to which the determined results can be transmitted and by means of which other components of the apparatuses can be controlled and an output tool of the apparatus can be controlled, by means of which data and/or indications concerning the flatness or evenness of the film can be output (col. 7 lines 25-38).  Note: while the Examiner contends that the limitation is disclosed by Clapp et al., Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art apparatus need only be capable of performing the intended function.  In other words, Applicant is attempting to claim an apparatus using method language and such language amounts to intended use and does not carry patentable weight.
Regarding Claim 9: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose means of the evaluation and control device, a recording device, in particular a memory device, can be actuated, by means of which determined results can be recorded, in particular stored (col. 7 lines 35-38). Note: while the Examiner contends that the limitation is disclosed by Clapp et al., Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art apparatus need only be capable of performing the intended function.  In other words, Applicant 
Regarding Claim 10: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose by means of the evaluation and control device, the determined results can be compared with at least one target value, and in case of a deviation from this target value, other components of the apparatus can be actuated by said evaluation and control device (col. 7 lines 37-38). Note: while the Examiner contends that the limitation is disclosed by Clapp et al., Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art apparatus need only be capable of performing the intended function.  In other words, Applicant is attempting to claim an apparatus using method language and such language amounts to intended use and does not carry patentable weight.
Regarding Claims 13 and 14: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose that the device for determining the flatness or the evenness of the film comprises an optical distance measurement device, by means of which, over the width of the film, the distance from a reference line can be determined (col. 3 line 49-col. 6 line 13). Note: while the Examiner contends that the limitation is disclosed by Clapp et al., Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art apparatus need only be capable of performing the intended function.  In other words, Applicant is attempting to claim an apparatus using method language and such language amounts to intended use and does not carry patentable weight.
Regarding Claim 17: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose a flat film installation or a device for stretching the film is provided (col. 1 lines18-39 and Figure 1).
Regarding 20: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp further disclose a winding device is provided (col. 1 lines 31-32), and the device for determining the flatness and/or evenness of the film, viewed along the transport path of the film, is provided before the winding device (col. 1 lines 34-39). Note: while the Examiner contends that the limitation is disclosed by Clapp et al., Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art apparatus need only be capable of performing the intended function.  In other words, Applicant is attempting to claim an apparatus using method language and such language amounts to intended use and does not carry patentable weight.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clapp et al. (US Patent 5,778,724), as applied above in the rejection of Claim 1.
Regarding Claims 11 and 12: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  As described above, Clapp et al. further disclose the apparatus can monitor the bagginess (flatness) of the web and record in a database the bagginess values (col. 7 lines 36-39), while not specifically described it would therefore be possible, based on the determined results, to determine at least one quality number for at least one film roll individually and/or uniquely associated with said roll. Note: Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art apparatus need only be capable of performing the intended function.  In other words, Applicant is attempting to claim an apparatus using method language and such language amounts to .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clapp et al. (US Patent 5,778,724), as applied to claim 1 above, and further in view of Scott (US PG Pub. 2012/0262181).
Regarding Claim 6: Clapp et al. disclose the apparatus as described above in the rejection of Claim 1.  Clapp fail to disclose that at least two devices for determining the flatness and/or evenness of the film are provided, by means of which, for the upper side and the lower side of the film, in particular of a double-layer film, the flatness or the evenness can be determined independently of one another.  However Scott disclose monitoring both the top and bottom of a web for bagginess (Abstract, Figure 2, and [0024]).  Given those teachings a person having ordinary skill in the art at the time of invention would have found an additional monitor below the web to be obvious and well within the skill of a routineer in the art.
Additional Prior Art
The Examiner has provided additional prior art relevant to the disclosure.  It is the Examiner’s position that said art could be used alone and/or in combination with previously disclosed art to render other aspects of the application obvious/unpatentable.  Applicant is encouraged to consider the additional art when making future amendments to the claims.
Response to Arguments
Applicant's arguments filed 27 September 2021 have been fully considered but they are not persuasive for the following reasons:  Applicant argues that the prior art fails to disclose two draw devices by which a tension of the film can be set.  However Clapp et al. clearly disclose that the measurement is taken between two rollers which are used to set the tension in the web . 
Further Applicant is again reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  Therefore, while it is the Examiner’s position that the prior art teaches all intended method steps, these limitation are effectively not claimed and the prior art apparatus need only be capable of performing the intended function.  Here the structure of the claim limitations is met.  In other words the prior art discloses two draw devices and a device for determining flatness or evenness of the web arranged between said draw devices.  Therefore the limitations of the claim are met.
That being said, it is the Examiner’s position that even the intended use limitations are described by the prior art.  Clapp et al. clearly describe controlling the tension on the web using the result of a bagginess determination. Since the apparatus of Clapp et al. describes constantly monitoring the bagginess of the film and adjusting accordingly, it is clear the apparatus is also capable of measuring a portion of the film that is being adjusted, thus a constant condition for measuring the flatness of a film is provided so that the results of measurements taken at different times are compared and thus used to adjust the tension.  It is unclear what the Applicant is implying the difference between the apparatus of Clapp et al. and the instant invention is (see Applicant’s arguments bottom of page 12 and top of 13). Further if there is a difference said difference is not claimed because said comparison is not being claimed in a way that incorporates it into the apparatus.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744